11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                           JUDGMENT


Dwight Elchinson a/k/a Dwight Howard                       * From the 238th District
Etchison a/k/a Dwight Elchinison,                            Court of Midland County,
                                                             Trial Court No. CR39015.

Vs. No. 11-12-00170-CR                                     * April 11, 2013

The State of Texas,                                        * Per Curiam Memorandum Opinion
                                                             (Panel consists of: Wright, C.J.,
                                                             McCall, J., and Willson, J.)

    This court has inspected the record in this cause and concludes that the appeal should be
dismissed. Therefore, in accordance with this court’s opinion, the appeal is dismissed.